     Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   CHLOEE HOLDEN                                         CIVIL ACTION

   VERSUS                                                20-2143
                                                         c/w 21-767

   ALEJANDROS PERKINS,                                   SECTION: “J” (4)
   ET AL.
                                                         Applies to: 20-2143


                               ORDER & REASONS

      Before the Court is a Motion for Judgment on the Pleadings (Rec. Doc. 26)

filed by Defendants Alejandros Perkins, John L. Crain, James Smoot, Jay

Artigues, and Justin Bice. The motion is opposed by Plaintiff Chloee Holden (Rec.

Doc. 28), and Defendants filed a reply (Rec. Doc. 32). Having considered the

motion and memoranda, the record, and the applicable law, the Court finds

that the motion should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      This is the third Rule 12 motion before the Court in this litigation, which arises

from Plaintiff’s removal from the Southeastern Louisiana University (SLU) volleyball

team and the related decision not to renew her athletic scholarship. See Holden v.

Perkins, 398 F. Supp. 3d 16, 20 (E.D. La. 2019).

      On November 7, 2018, Plaintiff filed suit against Defendants in state court.

Defendants removed the suit to federal court and moved for dismissal of Plaintiff’s

federal claims under Rule 12(b)(6). The Court granted Defendants’ motion to dismiss
       Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 2 of 6




Plaintiff’s due process and equal protection claims and remanded the remaining

claims to state court. Id. at 26. The state court ordered Plaintiff to amend her

complaint to cure deficiencies. The amended complaint re-alleged Plaintiff’s due

process and equal protections claims, which once again made the case removable.

Defendants subsequently removed the case to this Court, and Plaintiff amended her

complaint to allege that the Court has diversity jurisdiction under 28 U.S.C. § 1332.1

The Court then granted Defendants’ motion to dismiss Plaintiff’s due process, equal

protection, intentional and negligent infliction of emotional distress, and abuse of

rights claims.2 Defendants now move for judgment on the pleadings on Plaintiff’s

remaining claims for negligence and breach of contract.

                                      LEGAL STANDARD

        Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough not

to delay trial—a party may move for judgment on the pleadings.” FED. R. CIV. P. 12(c).

A motion brought pursuant to Rule 12(c) “is designed to dispose of cases where the

material facts are not in dispute and a judgment on the merits can be rendered by

looking to the substance of the pleadings and any judicially noticed facts.” Hebert

Abstract Co. v. Touchstone Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990).

        Courts evaluate a motion under Rule 12(c) for judgment on the pleadings using

the same standard as a motion to dismiss under Rule 12(b)(6) for failure to state a

claim. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). In deciding a motion



1 (Rec. Doc. 9).
2(Rec. Doc. 19). The Court clarifies that this prior order dismissed the due process and equal protection
claims against all of the named Defendants in their official and individual capacities.


                                                   2
      Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 3 of 6




under Rule 12(c), the Court must determine whether the complaint, viewed in the

light most favorable to the plaintiff, states a valid claim for relief. Id. While the Court

must accept the factual allegations in the pleadings as true, the “plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the plaintiff pleads facts that allow the court to “draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A court must accept all well-pleaded facts as true and must draw all

reasonable inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565

F.3d 228, 232 (5th Cir. 2009). The court is not, however, bound to accept as true legal

conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Beavers v. Metro. Life Ins. Co., 566 F.3d 436, 439 (5th

Cir. 2009) (citation omitted).

                                     DISCUSSION

      Plaintiff first contends that Defendants’ introduction of her scholarship

agreement, her renewal agreement, and the NCAA bylaws is improper because these

documents were not attached to the pleadings or incorporated by reference and

therefore cannot be properly considered without converting the instant motion to a

motion for summary judgment. Second, Plaintiff asserts that Artigues’s signature on

the scholarship agreement and renewal contracts creates a genuine issue of material




                                            3
      Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 4 of 6




fact as to whether he was personally obligated under the contracts or otherwise had

an unspecified duty that he somehow breached. These arguments are meritless.

       “Documents that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff's complaint and are central

to her claim.” Causey v. Sewell Cadillac–Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.

2004). Plaintiff alleges that Defendants breached the “Grant-In-Aid Offer” and

violated NCAA Bylaws 15.3.7 and 15.3.2.4 by deciding not to renew her scholarship

without holding a hearing and giving her a chance to appear.3 The documents

Defendants seek to introduce are Plaintiff’s 2016-2017 Grant-In-Aid Offer,4 her 2017-

2018 Grant-In-Aid Offer,5 and a copy of NCAA Bylaw 15.3.6 Accordingly, these

documents may be properly considered because they are referred to in Plaintiff’s

petition and central to her claims.

       Turning to Plaintiff’s breach of contract claim, the Court finds that this claim

fails because Plaintiff has not alleged that any of the named Defendants are obligors

under the scholarship agreement or renewal. Plaintiff alleges that she “accepted a

‘Grant-In-Aid Offer’ from Southeastern Louisiana University.”7 She asserts that “in

the ‘Grant-In-Aid Offer’ that Plaintiff accepted, which was effective August 2016

through May 2017, and renewed for August 2017 through May 2018, SLU promised,




3 (Amended Petition for Damages, Rec. Doc. 1-2, at 3-4).
4 (Rec. Doc. 26-2).
5 (Rec. Doc. 26-3).
6 (Rec. Doc. 26-4).
7 (Rec. Doc. 1-2, at 1).




                                                  4
       Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 5 of 6




in exchange for Plaintiff’s participation in the women’s volleyball program, to abide

by the NCAA Bylaws, specifically 15.3.7 and/or 15.3.2.4.”8 Finally, she alleges:

        SLU, through Artigues and Bice, . . . breached its agreement to abide by
        NCAA Bylaws 15.3.7 and 15.3.2.4 by failing to provide Plaintiff with
        written notice of a hearing and even expressly denying the right to a
        hearing and appear. Because SLU ignored its obligation and
        simultaneously blatantly disregarded Plaintiffs rights under the
        “Grant-In-Aid Offer,” SLU's breach of contract was made in bad faith.9

This last paragraph, at most, alleges that Defendants Artigues and Bice were agents

of SLU, acting on its behalf, but does not allege that either of them were obligors

under the scholarship agreement or renewal. The language of the agreements

confirms that SLU is the only obligor, as the agreements refer repeatedly to “the

institution” (e.g., “This offer will be honored by this institution . . . .”10) and does not

mention any of the named Defendants. Therefore, this claim will be dismissed.

        Finally, the Court finds that Plaintiff has failed to state a plausible claim for

negligence against the named Defendants. Contrary to Plaintiff’s argument,

“[w]hether a duty is owed is a question of law.” Lemann v. Essen Lane Daiquiris, Inc.,

05-1095 (La. 3/10/06), 923 So.2d 627, 633. The only duty identified by Plaintiff that

Defendants allegedly breached is a duty “to enforce the NCAA bylaws.”11 However,

this is a contractual rather than delictual duty. “The nature of the breached duty

determines whether the claim sounds in tort or contract. Contract damages ‘flow from

the breach of a special obligation contractually assumed by the obligor, whereas [tort




8 Id. at 2 (emphasis added).
9 Id. at 3.
10 (Rec. Doc. 26-2, at 2; Rec. Doc. 26-3, at 3).
11 (Rec. Doc. 1-2, at 8).




                                                   5
     Case 2:20-cv-02143-CJB-KWR Document 37 Filed 04/30/21 Page 6 of 6




damages] flow from the violation of a general duty owed to all persons.’” Franklin v.

Regions Bank, 976 F.3d 443, 447 (5th Cir. 2020) (alteration in original) (citations

omitted). The duty to enforce the NCAA bylaws is not a general duty imposed by the

law on all persons but a special obligation assumed by SLU under the scholarship

agreement and renewal. As explained above, Defendants are not obligors under the

scholarship agreement or renewal, and therefore cannot be liable for breaching any

obligations imposed by either. Because Plaintiff has not identified any statute,

jurisprudence, or general principle of fault to support her claim that Defendants owed

her a duty, see Lemann, 923 So.2d at 633, her negligence claim must be dismissed.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion for Judgment on the

Pleadings (Rec. Doc. 26) is GRANTED, and Plaintiff’s breach of contract and

negligence claims are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 30th day of April, 2021.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




                                          6
